Case 1:19-cr-00373-PGG Document 54 Filed 09/09/19 Page 1of1

LAW OFFICES

ScoTT A. SREBNICK, P.A.

 

SCOTT A. SREBNICK” 201 S. Biscayne Boulevard

Suite 1210
ALSO ADMITTED IN NEW YORK Miami, Florida 33131

 

Tel: 305-285-9019
Fax: 305-377-9937
E-mail: scott@srebnicklaw.com
www.srebnicklaw.com

September 6, 2019

Via ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

Re: United States v. Michael Avenatti, No. 19-cr-373 (PGG)
Notice of Intent to File Reply to the Govt’s Response (Dkt. #49)

Dear Judge Gardephe:

We represent defendant Michael Avenatti. We write to notify the Court that it is our
intent to file a reply to the government’s response (Dkt. #49) to Mr. Avenatti’s request for a
two-month adjournment of the trial date (Dkt. #42), no later than Tuesday, September 10,
2019.

Thank you for your consideration.
Respectfully,
Neo “+
Scott A. Srebnick

Jose M. Quinon

ce: AUSAs Podolsky, Richenthal,
and Sobelman
